            Case 1:21-cr-00456-BAH Document 8 Filed 07/08/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                        :    MAGISTRATE NO. 21-MJ-409
                                                 :
            v.                                   :
                                                 :    VIOLATIONS:
 BRIAN E. STENZ                                  :    18 U.S.C. § 1752(a)(1)
                                                 :    (Entering and Remaining in a Restricted
                         Defendant.              :    Building)
                                                 :    18 U.S.C. § 1752(a)(2)
                                                 :    (Disorderly and Disruptive Conduct in a
                                                 :    Restricted Building)
                                                 :    40 U.S.C. § 5104(e)(2)(D)
                                                 :    (Violent Entry and Disorderly Conduct in
                                                 :    a Capitol Building)
                                                 :    40 U.S.C. § 5104(e)(2)(G)
                                                 :    (Parading, Demonstrating, or Picketing in
                                                 :    a Capitol Building)

                                    INFORMATION

       The United States Attorney charges that at all relevant times:

                                         COUNT ONE

       On or about January 6, 2021, in the District of Columbia, BRIAN E. STENZ, knowingly

entered and remained in the United States Capitol, a restricted building, without lawful authority

to do so.

       (Entering and Remaining in a Restricted Building, in violation of Title 18, United States
       Code, Section 1752(a)(1))
          Case 1:21-cr-00456-BAH Document 8 Filed 07/08/21 Page 2 of 3




                                         COUNT TWO

       On or about January 6, 2021, in the District of Columbia, BRIAN E. STENZ, knowingly,

and with intent to impede and disrupt the orderly conduct of Government business and official

functions, engaged in disorderly and disruptive conduct in, and within such proximity to, the

United States Capitol, a restricted building, when, and so that, such conduct did in fact impede and

disrupt the orderly conduct of Government business and official functions.

       (Disorderly and Disruptive Conduct in a Restricted Building, in violation of Title 18,
       United States Code, Section 1752(a)(2))

                                        COUNT THREE

       On or about January 6, 2021, in the District of Columbia, BRIAN E. STENZ, willfully

and knowingly engaged in disorderly and disruptive conduct in any of the Capitol Buildings with

the intent to impede, disrupt, and disturb the orderly conduct of a session of Congress or either

House of Congress.

       (Violent Entry and Disorderly Conduct in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(D))




                                                 2
          Case 1:21-cr-00456-BAH Document 8 Filed 07/08/21 Page 3 of 3




                                       COUNT FOUR

       On or about January 6, 2021, in the District of Columbia, BRIAN E. STENZ, willfully

and knowingly paraded, demonstrated, and picketed in a Capitol Building.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(G))

                                                  Respectfully submitted,

                                                  CHANNING D. PHILLIPS
                                                  Acting United States Attorney
                                                  D.C. Bar No. 415793


                                           By:    /s/Frances E. Blake
                                                  FRANCES E. BLAKE
                                                  Texas Bar No. 24089236
                                                  Assistant United States Attorney
                                                  District of Columbia
                                                  Detailee
                                                  555 4th Street, N.W.
                                                  Washington, D.C. 20530
                                                  Telephone No. (956) 250-9594
                                                  Frances.Blake@usdoj.gov




                                              3
